Citation Nr: 1636005	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an extraschedular evaluation for bilateral hearing loss, evaluated as 10 percent disabling prior to July 31, 2010, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran's appeal was previously before the Board in August 2015, at which time the Veteran was awarded a 10 percent disability rating for bilateral hearing loss for the appeal period prior to August 1, 2010.  The Board denied the Veteran's claim seeking an initial rating in excess of 30 percent for the period from August 1, 2010 to the present.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, pursuant to a Joint Motion for Partial Remand, the August 2015 Board decision was partially vacated and the appeal was remanded to the Board for readjudication on the issue of whether the Veteran was entitled to an extraschedular evaluation.  The Joint Motion further stated that the issue of entitlement to an initial schedular rating in excess of 10 percent from July 17, 2008 to July 31, 2010, and in excess of 30 percent thereafter, was not contested and should be affirmed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2016 Joint Motion for Partial Remand, the parties agreed that the Board failed to ensure that VA examinations provided to the Veteran adequately addressed the functional effects of his hearing loss pursuant to Martinak v. Nicholson, 21 Vet. App. 477 (2007).  Notably, the Board appeared to acknowledge that the VA audiological evaluations of record did not fully contemplate the Veteran's specific functional effects with regard to his hearing loss disability in compliance with Martinak.  

The Joint Motion for Partial Remand instructed the Board to revisit the adequacy of the VA examinations in this case in light of Martinak, stating that the Board was to adequately address whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b) was warranted in this case.

The Veteran's last VA audiological examination was conducted in August 2011.  The examination report notes that the Veteran's claims file was not available for review.  The Veteran's chief complaint was noted to be decreased hearing.  However, the VA examiner provided no information on the functional effects the Veteran experienced as a result of his service-connected hearing loss disability.  There is no medical evidence in the Veteran's claims file subsequent to the August 2011 VA examination.  As such, the Board has no evidentiary basis to determine whether referral for an extraschedular rating was warranted.  Therefore, the Board must remand the claim for a new VA examination in order to have an examiner provide a discussion of the functional impairment due to the Veteran's bilateral hearing loss.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded an opportunity to submit any additional medical records from private medical providers not already in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his hearing loss.  After securing the necessary release, take all appropriate action to obtain these records, and any outstanding VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss disability.  Copies of all pertinent records must be made available to the VA examiner for review.  Any tests or studies deemed necessary for an accurate assessment must be conducted, to include audiometric testing of puretone thresholds and speech discrimination percentage scores using the Maryland CNC word list.  

The examiner must specifically discuss any functional effect of the Veteran's bilateral hearing loss upon his occupational capacity and daily activities and should indicate if the functional effects of hearing loss have remained constant or have changed during the period on appeal.

3.  Then readjudicate the Veteran's claim, with specific consideration of whether referral for extraschedular consideration is warranted.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




